COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-072-CR



JAYME LYNNE SPURGEON              					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 211
TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s designation of counsel.  

Mr. Allan Fishburn is hereby designated as attorney of record for appellant in place of Ms. Donna Winfield. 

We have considered appellant’s “Withdrawal Of Notice Of Appeal,” motion to dismiss her appeal, and request to expedite mandate.  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f).  Upon agreement of the parties, the mandate will issue immediately.  
See 
Tex. R. App. P.
 18.1(c)
.



PER CURIAM





PANEL D:	DAUPHINOT, HOLMAN, and  GARDNER JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: July 29, 2004.							







FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.